Citation Nr: 0637193	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-31 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a lung disorder as 
secondary to asbestos exposure.

2.  Entitlement to service connection for a seizure disorder 
as secondary to head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from February 1952 to December 
1955.


FINDINGS OF FACT

1.  No current lung disorder has been related to active 
service.

2.  A seizure disorder has not been related to active 
service.


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A seizure disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board of Veterans' Appeals (Board) initially notes that 
this matter has been developed pursuant to the guidelines 
established in the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) 
(VCAA).  In this regard, the record reflects that the veteran 
has been advised on multiple occasions of the evidence needed 
to substantiate his claims.

First, with respect to the claim for service connection for a 
lung disorder as secondary to asbestos exposure, the veteran 
was provided with an October 2001 letter that noted the 
evidence necessary to substantiate the claim, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A similar letter was 
also provided with respect to the veteran's claim for service 
connection for residuals of his in-service head injury in 
January 2002.  Id.

An April 2006 letter also advised the veteran of the bases 
for assigning ratings and effective dates.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Although the October 2001 and January 2002 VCAA notice 
letters did not specifically request that the appellant 
provide any evidence in the appellant's possession that 
pertained to the claims as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the regional office (RO), the 
Board finds that appellant was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claims.  
All the VA requires is that the duty to notify under the VCAA 
is satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
neither the veteran nor his representative has indicated any 
intention to provide additional evidence in support of the 
claims.

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development is required in this matter 
pursuant to the VCAA.

Service medical records do not reflect any relevant 
complaints or treatment.  December 1955 service separation 
lungs and chest examination revealed normal findings and 
chest X- rays were interpreted to reveal negative findings.

Private hospital records from July 1984 reflect that the 
veteran was admitted at this time after experiencing a 
seizure.  It was noted that this was his first seizure and 
the veteran denied any history of dyspnea or asthma.

VA outpatient treatment records for the period of July 1984 
to October 2005 reflect treatment for conditions that 
included tonic-clonic seizure and later, simple and complex 
partial seizure.  The records also reflect treatment for 
recurring breathing problems found to be consistent with 
Cheyne-Stokes breathing or central sleep apnea.  A VA 
treatment record from January 1985 reflects a diagnosis of 
tonic-clonic seizure.

Buddy statements received in 2002, include a statement from 
P. H., who recalled the veteran's head injury during service.

In May 2003, VA physician, Dr. S, noted that while the 
veteran believed that he had been exposed to asbestos during 
service, chest computed tomography (CT) and chest X-ray (CXR) 
did not show the typical changes.

December 2003 VA respiratory examination revealed the 
veteran's reported history of hitting the right side of his 
head on the top of a ship's watertight door frame.  It was 
also noted that the veteran claimed that he was exposed to 
asbestos during service.  June 2001 chest X-rays were 
interpreted to reveal no radiographic evidence of acute 
cardiopulmonary disease, a large hiatal hernia, and calcified 
granuloma of the right lower lobe consistent with old 
granulomatous disease.  A June 2001 CT scan of the chest was 
also noted to reveal no radiographic evidence of asbestosis 
or asbestos-related pleural disease.  The overall assessment 
was seizure disorder secondary to cavernous angioma which was 
not as likely as not secondary to the head trauma that the 
veteran had in the military, and no findings of asbestosis.

At the veteran's hearing before the Board in September 2006, 
the veteran testified as to how he believed that current lung 
and seizure problems were related to events during service.

II.  Analysis

The Board has carefully reviewed the evidence relevant to 
these claims, and first notes that there are recent diagnoses 
of breathing problems found to be consistent with either 
Cheyne-Stokes breathing or central sleep apnea, and diagnoses 
of a seizure disorder, variously identified as tonic-clonic 
seizure, simple partial seizure, and complex partial seizure.  
Thus, although the Board could find that the veteran had not 
met the requirement of a currently identifiable disorder of 
the lung, the Board will give the veteran the benefit of the 
doubt, and initially conclude that the veteran has met the 
initial requirement of a current disability as to each of his 
claims.

However, as the veteran has been advised on numerous 
occasions, to succeed with his claims, it is also necessary 
for him to provide medical evidence linking current residual 
disability to his exposure to asbestos or head injury during 
service, or otherwise link current disability to active 
service.  Unfortunately, the evidence of record does not 
support a finding that any current lung or seizure disorder 
is linked to active service.

While the Board notes that exposure to asbestos has been 
essentially conceded in this case based on the RO's most 
recent adjudication of the claim in the November 2005 
supplemental statement of the case, and the Board finds that 
the veteran testimony and statements are sufficient to 
conclude that he sustained a head injury during service, 
there is still no evidence of relevant complaints or 
treatment during service, no relevant post-service treatment 
records until 1984, and no medical opinion evidence linking 
any residual of disability to service, either by way of 
exposure to asbestos, the veteran's in-service head injury, 
or otherwise.  

In fact, the December 2003 VA respiratory examiner concluded 
that there were no findings of asbestosis or asbestos-related 
pleural disease and that the veteran's seizure disorder 
secondary to cavernous angioma was not as likely as not 
secondary to the head trauma that the veteran had in the 
military.  Moreover, in May 2003, VA physician, Dr. S, noted 
that while the veteran believed that he had been exposed to 
asbestos during service, chest CT and CXR did not show the 
typical changes.  

The Board also notes that there is no medical opinion that 
contradicts the statements of the December 2005 VA medical 
examiner or the VA physician in May 2003, and that the 
veteran's statements attacking the opinions are of minimal 
probative value, as the veteran has not been shown to have 
any medical training or other medical expertise that would 
enable him to diagnose a respiratory or seizure disability 
and link such disability to his active service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran had every 
opportunity to provide a medical opinion to contradict the 
opinions of the VA examiners, but apparently chose not to do 
so.

Therefore, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against entitlement 
to service connection for either a lung or seizure disorder.

ORDER

The claim for service connection for a lung disorder as 
secondary to asbestos exposure is denied.

The claim for service connection for a seizure disorder as 
secondary to asbestos exposure is denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


